DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Response to Amendment
The amendment filed on 4/26/2021 has been entered. The applicant has amended the independent claim 1. Claims 1-13 are pending.

Response to Arguments
The Applicant’s arguments filed on 4/26/2021 with respect to the rejection of independent claim 1 is based on new amendments. The arguments have been fully considered. Further search revealed new references: US 20130103145; US 20090141360; US 20080019817; US 10379314 made of record, which are considered pertinent to applicant's disclosure, but fails to teach or reasonably suggest the amended 

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses, a prism rotation adjustment mechanism, comprising a frame, a flexible mechanism and an actuation mechanism, the flexible mechanism comprising a fixing component, an actuating component, a connecting component and a swinging component that are flexibly articulated in sequence directly, the fixing component fixed to the frame, the actuation mechanism fixed to the frame and coupled to the actuating component, wherein an axis of articulation is formed between the swinging component and the fixing component; the prior art fails to teach, or reasonably suggest, only one axis of articulation is formed between the swinging component and the fixing component, so that the swinging component is rotatable with respect to the fixing component about the axis of articulation; the axis of articulation is always a rotational center of the prism; in combination of the other limitations of the claim 1.

Claims 2-13 are allowable for depending on independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.A/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872